Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/306357 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because this application claims the method which would necessarily be performed during the normal and usual operation and provision of the system claimed in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term crude oil is defined as petroleum as it occurs naturally, as it comes from an oil well (merriam-webster.com).  Claim 8 uses the term “crude oil” inconsistent with this accepted meaning, because it calls out crude oil as being formed from two converging pipelines of different materials.  
Regarding claim 16, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).   It therefore cannot be determined if the claim requires analyzing the blended product in the third pipeline with an automated analyzer, and further, if the claim requires the step of “interpreting .. the blended data … to achieve … optimal blended data”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, 13 and 16 (claims 8 and 16 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Mattingly (US 2006/0278304).

Mattingly discloses:
1. A process comprising:
flowing a first product through a first pipeline (step 205);

flowing a second product through a second pipeline (step 210);
analyzing the second product in the second pipeline with a second product automated analyzer that is capable of physically or chemically analyzing the second product in the second pipeline and generating second product data (step 220);
producing a blended product by mixing both the first product and the second product within a pipeline interchange which is connected downstream to both the first pipeline and the second pipeline (step 230);
flowing the blended product from the pipeline interchange to a third pipeline that is connected downstream of pipeline interchange (step 235);
interpreting the first product data and the second product data in a data analyzer by comparing the physical or chemical characteristics of the first data to an optimal first data (the “comparing step” of para. 0063), the physical or chemical characteristics of the second data to an optimal second data (see the modulating steps 405, 410) and determining the adjustments in the flow of the first product and the flow of the second product to achieve optimal first data and optimal second data (steps 225, 410, 415); and
communicating the adjustments in the flow of the first product in the first pipeline and the flow of the second product in the second pipeline (the signals sent to the valves, e.g. at steps 410, 415).
2. The process of claim 1, wherein the data analyzer utilizes chemometrics to determine the modelling relationship of the blended product to the first product and the second product (e.g., paragraphs 0025 and 0026).
3. The process of claim 2, wherein the modelling relationship is periodically updated from the first product data and the second product data (with each measurement of the first and second product, the modelling relationship has different inputs).
Regarding claim 8, as understood, the blended product is seen as “crude oil” inasmuch as it contains different constituents of crude oil.
13. The process of claim 1, wherein the pipeline interchange controls the flow of the first pipeline and the second pipeline to produce the blended product (as the pipeline interchange is mapped to Mattingly).

.

Claim(s) 1, 13 and 16 (claim 16 as understood) is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kashima (US 2016/0291610).

Kashima discloses a system, during the normal and usual operation of which, the following methods would necessarily be performed:
1. A process comprising:
flowing a first product (diluent component gas) through a first pipeline (SL1);
analyzing the first product in the first pipeline with a first product automated analyzer (the flow rate sensor of MFC1) that is capable of physically 
flowing a second product (the minor component gas) through a second pipeline (SL2);
analyzing the second product in the second pipeline with a second product automated analyzer (the flow rate sensor of MFC2) that is capable of physically 
producing a blended product by mixing both the first product and the second product within a pipeline interchange (where SL1 and SL2 converge to ML) which is connected downstream to both the first pipeline and the second pipeline (see FIG 1);
flowing the blended product from the pipeline interchange to a third pipeline (ML) that is connected downstream of pipeline interchange (see FIG 1);
interpreting the first product data and the second product data in a data analyzer (collectively, the valve control parts of MFC1 and MFC2) by comparing the physical characteristics of the first data to an optimal first data, the physical 
communicating the adjustments in the flow of the first product in the first pipeline and the flow of the second product in the second pipeline (these adjustments are communicated to the valves, to realize the set flow rate).
13. The process of claim 1, wherein the pipeline interchange controls the flow of the first pipeline and the second pipeline to produce the blended product (as the pipeline interchange is mapped to Kashima).
Regarding claim 16, see the analysis of claim 1.  Claim 16 is not interpreted to require the step of “optionally analyzing the blended product” or the step of interpreting the blended product data which assumes the step of analyzing the blended product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6, 9-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mattingly.
Regarding claims 4, 6 and 9-12, acoustic sensors for determining pressure and vapor pressure, either with or without extracting a sample (i.e., within the flow stream or along a bypass), were well-known in the art at the time of invention and it would have been obvious to embody Mattingly’s generically-disclosed sensors as an acoustic sensors as claimed for the purpose of predictably sensing the gasoline vapor pressure and the pressure of the butane stream, as generically required of Mattingly.  
Regarding claims 14 and 15, Mattingly does not disclose the interchange is located more than 500 meters from where the first and second pipelines are controlled.  However pipelines of this length were well-known in the art at the time of invention, and it would have been obvious to control the pipelines at such a distance from the interchange, because applicant has not disclosed that this to provides an advantage, is used for a particular purpose, or solves a stated problem (see Applicant’s para. 0084, PG Pub).  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with controlling at a location of less than 500 meters, since either way the blending ration would be controlled.  

Claims 1, 13 and 16 (claim 16 as understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima in view of Ding (US 7,673,645).

Should it be determined that Kashima does not disclose “a data analyzer” (but instead discloses two data analyzers) to perform the recited feedback functions, then see Ding which teaches that it was known in the art at the time of invention to perform such feedback functions using a single data analyzer (136).  To centralize the control operations of Kashima’s MFCs, it would have been obvious to use a single data analyzer for performing the control calculations as claimed by Applicant, and as taught by Ding.

Claims 4, 6 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima alone, and alternatively over Kashima in view of Ding as set forth above regarding claim 1.
Acoustic sensors for determining flow rate, either with or without extracting a sample (i.e., within the flow stream or along a bypass), were well-known in the art of mass flow controllers at the time of invention and it would have been obvious to use an acoustic flow rate sensor in Kashima’s mass flow controllers for the purpose of predictably sensing the flow rate therein, as generically required of Kashima.  


Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2020/0291316 discloses a pipeline system for blending hydrocarbon fractions back into defined hydrocarbon streams based on various sensed chemical and physical parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
1/21/22